Citation Nr: 1700804	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for sleep apnea, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for arthritis (joints), to include as due to Agent Orange exposure.

6.  Entitlement to service connection for restless leg syndrome, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for a kidney condition, to include as due to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In August 2014, the Board remanded the claims for additional development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268  (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

These matters were remanded in August 2015 for additional development, to include providing the Veteran with appropriate notice regarding the unavailability of service treatment records; obtain post-service treatment records, and afford the Veteran with an adequate VA examination to address the etiology of his hypertension.  The remand further instructed the RO to readjudicate the claims and to issue a supplemental statement of the case (SSOC) if any claims remained denied.  However, the record does not show that any of these directives have been completed.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

In light of the remand, updated VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran explaining that there may be service treatment records missing from the claims file, particularly relating to his time in service in Vietnam.  The notice should explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel, buddy statements, state or local accident and police reports, employment physical examinations, other medical evidence where treatment was sought after separation, letters written during service, pharmacy prescription records and insurance examinations.  

A completed VA Form 13055 should also be requested from the Veteran.

2.  Associate with the claims file all of the Veteran's VA treatment records, to include those dated since August 1968 pertaining to treatment of the Veteran at the John Cochran VA medical facility.

3.  Upon completion of directives #1 and #2, obtain a medical opinion concerning the etiology of hypertension.  If the clinician determines an examination is necessary in order to provide the requested opinion, then one should be scheduled.  

The claims file, to include a copy of this remand, must be made available to the clinician for review, and the opinion must reflect that such a review was accomplished.

The clinician should provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's presumed exposure to herbicides.  

In providing this opinion, the clinician should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

The clinician's attention is also directed to the elevated blood pressure reading shown on the separation examination.

The clinician must provide a thorough rationale for his or her conclusion. The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, perform any additional development necessary, to include any development necessary as a result of any evidence obtained in accordance to this remand, and then readjudicate the Veteran's claims.  If any claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




